Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stettner et al (EP-2806288).
Regarding claim 1, Stettner et al shows in Figs.1-5 the following elements of applicant’s claim: an element assembly (Figs.1-5) configured to be installed in a vehicle, wherein the element assembly comprises: at least one light emitter device (paragraphs 1 and 10) configured to illuminate at least a portion of an external environment; and at least one sensor device (paragraphs 1 and 10) configured to monitor at least the portion of the external environment; wherein the element assembly is configured to: adjustably control light by the at least one light emitter device to preclude the at least one light emitter device from emitting light beams concurrently with the at least one sensor device monitoring the at least one portion of the external environment (Figs.3-10; paragraphs 30-31).  Regarding claim 8, the method steps therein are inherently disclosed by the device of Stettner et al.
Regarding claims 2 and 9, the limitations therein are shown in Figs.3-5 of Stettner et al.
Regarding claims 3 and 10, the limitations therein are disclosed in paragraphs 12 and 16 of Stettner et al.
Regarding claims 4 and 11, the limitations therein are disclosed in paragraphs 15 and 17 of Stettner et al.
Regarding claims 5 and 12, the limitation therein is disclosed in paragraph 12 of Stettner et al.
Regarding claims 6 and 13, the limitations therein are shown in Figs.15 and 17 of Stettner et al.
Regarding claim 7, the limitation therein is disclosed in paragraph 15 of Stettner et al.
Regarding claim 14, a set of element assemblies (Fig.1) configured to be installed in the vehicle, wherein each of the element assembly comprises: at least one light emitter device (paragraphs 1 and 10) configured to illuminate at least a portion of an external environment; and at least one sensor device (paragraphs 1 and 10) configured to monitor at least the portion of the external environment; wherein at least one element assembly (Figs.1-5) of the element assemblies is configured to: adjustably control light by the at least one light emitter device to preclude the at least one light emitter device from emitting light beams concurrently with the at least one sensor device monitoring the at least one portion of the external environment (Figs.3-10; paragraphs 30-31).
Regarding claim 15, the limitation therein is shown in Figs.3-5 of Stettner et al.
Regarding claim 16, the limitation therein is disclosed in paragraphs 12 and 16 of Stettner et al.
Regarding claim 17, the limitation therein is disclosed in paragraphs 15 and 17 of Stettner et al.
Regarding claim 18, the limitation therein is disclosed in paragraph 12 of Stettner et al.
Regarding claim 19, the limitation therein is shown in Figs.15 and 17 of Stettner et al.
Regarding claim 20, the limitation therein is disclosed in paragraph 15 of Stettner et al.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Insana (US 2020/0333436) is cited for disclosing a trailer detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878